UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 16, 2007 STANLEY FURNITURE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 0-14938 54-1272589 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1641 Fairystone Park Highway, Stanleytown, Virginia24168 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 627-2000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.Results of Operations and Financial Condition On July 16, 2007, the Registrant issued a press release announcingsecond quarter 2007 operating results. The press release is furnished as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. The financial results in the attachedpress releaseare inaccordance with generally accepted accounting principles (GAAP). We have also included certain non-GAAP financial measures, because we believe that they provide useful information to investors to compare operating results to those of other periodsby excludingthe charge to earnings for the termination of our defined benefit pension planthatis not indicative of our core operating results. These measures should be considered in addition to results prepared in accordance with GAAP and should not be considered a substitute for or superior to GAAP results. ITEM 9.01Financial Statements and Exhibits. 99.1 Press release by Stanley Furniture Company, Inc. onJuly 16, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STANLEY FURNITURE COMPANY, INC. July 16, 2007 By: /s/ Jeffrey R. Scheffer Date Jeffrey R. Scheffer Chairman, President and Chief Executive Officer
